Citation Nr: 1400062	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee.  

In February 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  In his appeal (VA Form 9), received in October 2011, the Veteran also requested a videoconference hearing before a Veterans Law Judge.  In March 2013, the Veteran was scheduled for a videoconference hearing.  However, the Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.


REMAND

The Veteran presents medical journal articles and a medical opinion that support his claim that his heart disease, to include coronary artery disease, and diabetes mellitus, type 2 are related to service.  Specifically, a journal article and the medical opinion suggest that there is a relationship between his in-service problems with periodontal disease and his current coronary artery disease.  Another article addresses his contention that the initial manifestations of his diabetes mellitus occurred during active service when his fasting blood glucose level entered the pre-diabetes ranges.  

In light of this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his heart disease and diabetes mellitus.   38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any heart disease, and its relationship, if any, to his military service, or any incident thereof.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that heart disease had its clinical onset during the Veteran's active duty service or within one year of service discharge or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's argument that his heart disease is related to periodontal disease developed during service.  

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  The opinion should address the November 2011 opinion provided by H.S.R., M.D., as well as the journal articles.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's diabetes mellitus, type 2, and its relationship, if any, to his military service, or any incident thereof.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that diabetes mellitus, type 2, had its clinical onset during the Veteran's active duty service or within one year of service discharge or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's argument that his diabetes mellitus is related to periodontal disease developed during service, and/or elevated fasting plasma glucose.  

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions, to include the relevant journal articles.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case.  The appellant and his attorney should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


